Citation Nr: 1628089	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-12 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tenosynovitis of the right knee, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:     Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  The Veteran died on October [redacted], 2012, and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  At the time of the Veteran's death, a claim for a rating in excess of 10 percent for a right knee disability was pending.

2.  The evidence of record at the time of the Veteran's death demonstrated that the Veteran's service-connected right knee disability resulted in full range of motion throughout the period on appeal, to include with consideration of functional limitations due to factors such as pain, weakness, fatigability, and lack of coordination. No evidence of instability, subluxation, or joint locking was shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for chronic right knee strain, for the purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and he was afforded a VA examination in connection with his claim.  Moreover, as noted in greater detail below, the appellant must rely on the evidence of record at the time of the Veteran's death in order to be successful in her claim.  There is no indication of any other outstanding VA or Federal records which have not been obtained, and the appellant is legally precluded from providing new evidence in support of her claims for accrued benefits.

Law & Analysis

As the Veteran's surviving spouse, the appellant contends that she is entitled to a rating in excess of 10 percent for the Veteran's right knee strain.  For the following reasons, the Board finds the claim, however, must be denied. 

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death of a veteran, any accrued benefits are payable to his spouse, or to others if he or she is not alive.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Only evidence contained in the claims file at the time of the veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  In this regard, a claim for Dependency and Indemnity Compensation (DIC) by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. §§ 3.1000(c), 3.152(b).  Here, the appellant met this requirement by filing her claim for DIC in November 2012, one month after her husband's death in October 2012.  In addition, the veteran must have had a claim pending for such benefits at the time of his or her death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998); Zevalkink v. Brown, 6 Vet. App. 483 (1994), aff'd 102 F.3d 1236 (Fed. Cir. 1996).  This element has been met, as well.  The Veteran filed his original claim for a right knee strain in August 2002.  Following the grant of service connection and assignment of a noncompensable percent rating, the Veteran appealed the rating.  In March 2011, the RO increased the Veteran's disability rating to 10 percent.  The Veteran then perfected an appeal as to the 10 percent rating via an April 2011 Form 9.  The Veteran's claims for an increased rating were therefore pending at the time of his death.  See 38 C.F.R. § 3.160(c) (2008) (defining "pending claim" as an application that has not been finally adjudicated); 38 C.F.R. § 3.160(d) (2008) (defining "finally adjudicated claim" as one that has been allowed or disallowed by the agency of original jurisdiction and become final by expiration of the one-year period after date of notice or by denial on appellate review).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the current level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, including knee joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's claim on appeal involves a right knee disability for which there are several relevant regulations and ratings criteria.  During the periods under consideration, the Veteran was in receipt of a 10 percent rating under Diagnostic Codes 5099-5024 for limitation of motion reduced by pain. 

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In addition, VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In VAOPGCPREC 9-98, VA General Counsel held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be assigned based on painful motion under 38 C.F.R. § 4.59.

When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In addition, under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5260, which provides ratings for limitation of motion of the knee, a noncompensable evaluation is warranted when knee flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees; a 20 percent evaluation is warranted when flexion is limited to 30 degrees; and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable evaluation is warranted when knee extension is limited to 5 degrees; a 10 percent evaluation is warranted when extension is limited to 10 degrees; and a 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A review of the facts reveals the following: 

The Veteran filed his claim for entitlement to service connection for a knee disability in August 2002.  However, the Veteran was not afforded a Compensation and Pension (C&P) examination until the Board remanded his claim for service connection for further evidentiary development in January 2008.

In March 2008, the Veteran underwent a C&P examination in March 2008.  The examiner determined the Veteran's right knee flexion measured 0 to 140 degrees, and he suffered from no instability, no range of motion limitations due to pain, and no increased muscle fatigue or weakness. 

In February 2009, the Veteran underwent a C&P examination.  The Veteran informed the examiner he suffered from occasional dull, achy pain, stemming from his right knee, that radiated down the back of his leg into his calf muscle.  The Veteran was unable to tolerate prolonged standing or walking, yet he did not suffer from incapacitating flare-ups that prevented him from completing his activities of daily living.  The Veteran did not suffer from right knee buckling or swelling.  The examiner determined the Veteran's flexion measured 0 to 140 degrees, with minimal limitation due to pain.  The Veteran's extension measured zero degrees, full extension with minimal limitation due to pain.  He suffered from no increased weakness, instability, or incoordination of his right knee as a result of repetitions.  The examiner diagnosed the Veteran with chronic right knee strain.

In June 2009, the Veteran submitted a Notice of Disagreement (NOD) to the RO, in which he denied telling the February 2009 examiner that he did not suffer from flare-ups of knee pain.  Although he did not use a cane or other type of walking aid on a daily basis, the Veteran explained, he did experience flare-ups that interfered with his daily living activities.  Moreover, he suffered from limited range of motion due to pain.

In April 2011, the Veteran submitted a Form 9 to the RO, stating that his right knee flexion was limited to 30 degrees.

Applying the law to the facts, the Board finds the Veteran's current 10 percent rating for functional limitation of motion caused by pain is appropriate and contemplates the functional effects of the disability.  Additionally, the Board finds the evidence does not demonstrate that the Veteran suffered from ankylosis, instability, or removal of his meniscal cartilage.  38 C.F.R. § 4.71(a), Diagnostic Code 5256, 5257, 5258.

To begin with, under Diagnostic Codes 5261 and 5261, limitation of flexion/extension, the evidence gathered from the medical records does not demonstrate that the Veteran suffered from actual limitation of motion or extension in his right knee to a degree that would warrant a 20 percent rating.  At both the March 2008 and February 2009 examinations, the Veteran exhibited a full range of motion in his right knee, with minimal limitation due to pain.  Moreover, he did not allege at either examination that he suffered from flare-ups which limited his range of motion in a manner not exhibited at the examination, and the examiners determined the Veteran's pain, fatigue, or incoordination did not limit his functional range of motion.

The Board acknowledges that the Veteran reported that he suffered from pain and an inability to endure prolonged standing or walking, and flare-ups that interfered with his activities of daily living and a reduced range of motion due to pain.  When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination, and flare-ups and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The intent of the rating schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Board notes, however, that the Veteran's symptoms associated with pain, weakened movement, and flare-ups are already contemplated by the 10 percent rating for pain and flare-ups in his right knee.  Unfortunately, once the minimum compensable rating is assigned, the Board can only grant a rating in excess of 10 percent if those symptoms create a measurable loss in the Veteran's range of motion.  The evidence gleaned from the C&P examinations of record do not demonstrate that the Veteran suffers from loss of range of motion that would justify a higher rating.

The Board acknowledges the Veteran's statement contending he suffered from flexion limited to 30 degrees.  However, that statement was contradicted by the medical findings of the March 2008 and February 2009 C&P examinations.  Even acknowledging functional loss due to pain and flare-ups, the Board finds that the expert opinions from the medical professionals, grounded in medical testing, carries more weight than the Veteran's statement.  Based on the current record, the weight of the evidence does not reach equipoise that the Veteran's symptoms contributed to functional loss in terms of actual reduced range of motion warranting a rating in excess of 10 percent.

Concerning Diagnostic Code 5257, there is no indication that the Veteran suffered from recurrent subluxation or lateral instability.  At the February 2009 and the March 2008 examination, the Veteran stated he did not suffer from instability.  Moreover, there are no indications of recurrent subluxation or lateral instability throughout the record.  Accordingly, as the weight of the evidence is against a finding of slight, moderate, or severe right instability, the Board finds a compensable rating is not warranted under Diagnostic Code 5257.

Concerning ankylosis under Diagnostic Code 5256, there is no indication the Veteran suffered from ankylosis.  The Veteran did not mention suffering from ankylosis, nor did the examiner determine the Veteran suffered from ankylosis, at either the March 2008 or February 2009 C&P examinations.

Lastly, concerning a meniscal condition under Diagnostic Code 5258/5259, there is no indication the Veteran suffered from a meniscal condition.  The Veteran did not mention suffering from meniscal problems, nor the examiner determine the Veteran suffered from it at either the March 2008 or February 2009 C&P examinations.

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise that the Veteran's right knee symptoms warranted a rating in excess of 10 percent.  See 38 U.S.C. § 5107(a)  ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Undersecretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's symptoms of pain, and potentially reduced range of motion.  To the extent the Veteran alleged he suffered from additional limitation on activities, the Board notes there is no evidence of marked interference with employment or frequent hospitalizations.  While the evidence concerning the Veteran's employment during the period on appeal and at the time of his death is unclear, there is no evidence his knee symptoms caused him to incur hospitalization.  Thus, referral for extraschedular consideration cannot be made, as the rating schedule was purposely designed to compensate for such effects of the Veteran's symptoms.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the appellant has not asserted, and the evidence of record has not suggested or raised, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.


ORDER

Entitlement to an evaluation in excess of 10 percent for right knee tenosynovitis for accrued benefits purposes is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


